Citation Nr: 1146453	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  09-01 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to January 1946.  He died in May 2008.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claim for service connection for the cause of the Veteran's death.  This case was previously before the Board in July 2010, at which time it was remanded for additional development of the record.  As the requested actions have been accomplished, the case is again before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The death certificate discloses that the Veteran was 83 years old when he died in May 2008 of complications of blunt force head trauma.  The underlying cause of death was a fall in a garage.  Chronic Coumadin treatment and an unstable gait were listed as significant conditions contributing to death.  

The appellant asserts service connection is warranted for the cause of the Veteran's death.  She argues that the fall that led to his death was due to the problems he was having with his knees.  She claims he was having increasing difficulties ambulating and getting around.  She reports his gait was wobbly and that his knees buckled on occasion.  She testified that when she found him after his fall, he was face down with his arm in front of him.  She insisted he had essentially fully recovered from his stroke and that she was not aware he had symptoms of Parkinson's disease.  

The Board notes that VA physicians reviewed the claims folder and medical records and rendered opinions in November 2008 and August 2010 as to whether a service-connected disability was a factor in the Veteran's death.  Each of these opinions cited a March 2008 neurology record.  The August 2010 opinion referred to a letter from D.M., M.D., and this is apparently the same document as mentioned in the November 2008 opinion.  It appears this is a VA record.  In addition, the opinion mentioned a December 7, 2005 history and physical; a November 13, 2006 history and physical; a February 1, 2007, history and physical; and an October 18, 2007 history and physical.  These are all apparently VA medical records, but are not in the claims folder.  The Board's July 2010 remand directed that private and VA medical records should be obtained.  

The Board acknowledges that the private medical records have been associated with the claims folder.  Although some VA medical records were obtained subsequent to the Board's remand, the VA records cited above, including the March 2008 neurology record, has not been received.  It is not clear from a review of the claims folder what VA records were requested.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Request VA outpatient treatment records from 1995 until the Veteran's death in May 2008, to include a December 7, 2005 history and physical; a November 13, 2006 history and physical; a February 1, 2007 history and physical; an October 18, 2007 history and physical, and a March 2008 neurology record.  If the requested records are no longer available, then such should be documented in the claims folder.

2.  Following completion of the above, the RO should review the evidence and determine whether the appellant's claim may be granted.  If not, she and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


